DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment in Response filed with the Office on 25 March 2021, regarding the Polymer Technology Systems, Inc. application.

Claims 20, 22-26, and 29-32 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 20, 22-26, and 29-32 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art reference to the present claims is considered a published paper by S.-P. Chen, et al. (“Lab-on-a-chip for analysis of triglycerides based on a replaceable enzyme carrier using magnetic beads”. Analyst, 135(11): p. 2979-2986, 2010; hereinafter, “Chen”).  Chen discloses a gold nanoband microelectrode as electrochemical detector for Triglyceride (TG) determination was developed by co-immobilized lipase, Glycerokinase (GK) and glycerol-3-phosphate oxidase (GPOx) on chitosan/Fe3O4 composite (Abstract).  However, Chen teaches use of ATP in solution, rather than being part of the reagent coating as required in each of instant independent claims 20 and 26.  Therefore, the pending claims are allowable over the prior art.
nanoparticles with a shell-core structure


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	30 April 2021